IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 145 DB 2020 (No. 78 RST 2020)
                                :
                                :
ERIC DANIEL ENGBERG             : Attorney Registration No. 92611
                                :
PETITION FOR REINSTATEMENT      : (Out Of State)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 16th day of October, 2020, the Report and Recommendation of

 Disciplinary Board Member dated October 9, 2020, is approved and it is ORDERED that

 Eric Daniel Engberg, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.